 556DECISIONS OF NATIONALLABOR RELATIONS BOARDFougeron immediate and full reinstatement to their former or substantiallyequivalent positions,and make them whole for any loss of pay they may havesuffered by reason of our discrimination against them.EBNER BROS.PACKERS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above named employees if presently serving in theArmed Forces of the United States of their right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing and Service Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by'any other material.Employees may communicate directly with the Board'sRegional Office, SixthFloor,Meacham Building,110West Fifth-Street,FortWorth, Texas, TelephoneNo. Edison 5-4211, Extension 2131,if they have any question concerning this noticeor compliancewithits provisions.James A. Deveney d/b/a Devco Diamond Rings, PetitionerandInternational Jewelry Workers, Local No. 9, AFL-CIO.'CaseNo. 17 RM-2941.March 31, 1964DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Hearing Officer Michael J.Lucero.The Hearing Officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds that no questionaffectingcommerce existsconcerning the representation of employeesof the Employer within the meaning of Section 9(c) (1) and Section2(6) and (7), of the Act for the followingreasons:The Employer seeks an election among employees at its Kansas City,Missouri, jewelry repair shop.The Union contends that it would noteffectuate the policies of the Act to assert jurisdiction over the Em-ployer's operations.The Employer solicits jewelry repair work from retail stores, andresets diamonds in new mountings selected from the Employer's cata-logue by customers of these stores; some of these stores are located out-sideMissouri.The Employer generally returns the jewelry to thestores by insured parcel post.The record shows that the value ofjewelry returned to stores outside the State of Missouri during the yearbeginning April 1, 1963, when the Employer hired the first employee,would on a projected basis amount to over $50,000.The Employer'sreceipts for sales and services during the 6-month period, April 1963through September 1963, amounted to approximately $21,000, of which'The Union's name appears as amendedat the hearing.146 NLRB No. 68. DEVCO DIAMOND RINGS557about 70 percent, or $14,700, represented interstate business.Thelatter figure, projected over a 1-year period, amounts to about $29,400.2The Employer's purchases of material, most of which is shipped to theEmployer from out of State, amount to about $1,200 per month, or$14,400 per year.When, as here, an Employer performs work on goods owned byothers, it is the value of the Employer's sales and services, and not thevalue of such goods, which the Board considers in determining whetheror not to assert jurisdiction.3As the projected value of the Em-ployer's out-of-State services and sales totals less than $50,000 an-nually, and the value of goods purchased annually from out of Stateis also less than $50,000, we find that the Employer's operations failto meet the inflow-outflow standard.'The evidence fails to establishthat the Employer's operations meet any of the Board's other jurisdic-tional standards.'We therefore find that it would not effectuate thepolicies of the Act to assert jurisdiction's and we shall dismiss thepetition.'[The Board dismissed the petition.]MEMBLRFANNING,dissenting :I dissent from the majority's refusal to assert jurisdiction overthe Employer's operations.While it is true that the Employer'soperations do not satisfy the indirect outflow standard applied by themajority, they do satisfy the direct outflow standard.2 Although the Employer testified that it was"very possible" his out-of-State businesswould exceed$50,000 duringthat year,the Board,in determining jurisdiction,relies onthe projection of figures actually available.SeeMarston Corporation,120 NLRB 76.8 Thomas Bulen McCormack,d/b/a John McCormack Co. and C. N. Hill,107 NLRB 606.4 Siemons Mailing Service,122 NLRB 81, 85.5 There is no contention, and the evidence does not show,that the Employeris a mem-ber of any association or group of employers which constitutes a single employer forjurisdictional purposes.8We do not agree with our dissenting colleague that our decision herein is contrary toSection 14(c) (1) of the Act,which provides that the Board shall not decline to assertjurisdiction over operationsover whichitwould assert jurisdiction under the standardsprevailingon August1,1959.Priorto August1,1959, the Board, in theMcCormackcase, had heldthat wherean employer performs work on, and ships outside the State,goods owned by others,it is the valueof the employer's services which determines theassertion of jurisdiction.TheMcCormackcase has not been overruled,and we do notagree with our dissenting colleague that later decisions made it clear that jurisdictionwould be asserted solely on the basis of the value of goods shipped, or that the definitionof directoutflowset forth inSiemons Mailing Service, wasintended to overrule theMcCormackdecision.Thus, in the SaemonsMailing Servicecaseitself, theBoard assertedjurisdiction on the basisof the valueof the services renderedby the employerand not ofthe goods owned by others which the employer shipped out of State. In any event, it isclear that prior to August 1, 1959, the Board had not established a definitely formulatedjurisdictional standard affirmatively including operations such as Employer's,pursuanttowhich theBoard is required by Section 14(c) (1)to assert jurisdiction herein.SeeLeedom v. Fitch Sanitarium, Inc.,294 F. 2d 251(C.A.D.C.).7In view of our decision herein, we find it unecessary to rule on the Union's con-tentions that thepetition should be dismissed on grounds of inappropriate unit andcontract bar. 558DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer performs its services on articles transported acrossState lines.The jewelry, mounted and set by the Employer, comes,in substantial part, from Kansas and Nebraska to the Employer'splace of business in Kansas City, Missouri. It comes as the resultof the Employer's solicitation of such interstate business.After theEmployer mounts and resets the jewelry, it is shipped back to Kansasand Nebraska retail stores for sale or delivery to their customers.The value of such jewelry exceeds $50,000 and the Employer's opera-tions thus meet the Board's direct outflow standard set forth in theSiemons Mailing Servicedecision,' the lead decision on the Board'scurrent jurisdictional standards.Under Section 14(c) (1) the Board is required to assert jurisdictionover operations coming within its jurisdictional standards.TheSiemons Mailing Servicedecision declares that "for the purposes ofapplying this standard,direct outflowrefers togoods shippedorservices furnished outside the State." [Emphasis in part supplied.]That language seems clear enough,9 and it is not until this decision,that confusion has been introduced.1pHad the Employer gone intoNebraska and Kansas to perform its services, it would only be thevalue of its services which would be cognizable under the direct out-flow standard.Of course, in such situation the goods upon whichthe services would be performed would not move in interstate com-merce.In the instant case, the goods do move in interstate commerce,and they are shipped to points outside the State of Missouri by theEmployer. It matters not that the Employer is not selling thejewelry to its customers.The jewelry still moves in commerce, andthe Board, even under the more restrictive standards promulgated in1954, held that shipments of goods from a location of an employer8 122 NLRB 81, 85.9See, for example,Plains Cooperative Oil Mill,123 NLRB 1709.19 TheMcCormackdecision interpreted a direct outflow standard which was stated interms of the production or handling of goods destined for out-of State shipment,to meanthat the employer had to actually ship the goods itself. Later decisions made it clear thatan employer did not need to own, produce,or manufacture the goods it shipped in inter-state commerce to satisfy that standard.SeeJonesboro Grain Drying Cooperative,110NLRB 481; C.A GlassCompany, Inc.,Coachella Valley Division,111 NLRB 1366;American Rice Growers Cooperative Association,Beaumont Division,115 NLRB 275.The direct outflow standard was revised in 1958 as part and parcel of a reexamination ofall jurisdictional standards undertaken, at the prompting of the Supreme Court, for thepurpose of expanding the scope of the Board's exercised jurisdiction.See theSiemensMailingdecision.The outflow and inflow standards set forth inSiemensare applicableto all nonretail enterprises not falling within an industry for which a special standardhas been devised.The direct outflow standard was stated simply and solely in terms ofshipment of goods in interstate commerce.No requirement of ownership of the goodsinvolved or of their manufacture or production by the employer shipping such goods wasattached.The majority's reading of such requirement into the standard is a patent re-strictive revision of the standard,making it inapplicable to enterprises which it plainlywas intended to coverAs I read Section 14(c) (1),Congress took away from the Boardauthority so to restrict the effective coverage of the Act. DRESSMAKERSJOINT COUNCIL, ETC.559in one State to another location of the same employer in anotherState constituted direct outflow, even though no sale was involved."There is good reason why theSiemens Mailingdecision did not estab-lish sales as a necessary criterion for application of the direct outflowstandard ; a strike by the Employer's employees exerts thesame im-pact on commerce by obstructing the interstate movement of thejewelry worked on and shipped by them, as would be the case if theEmployer owned the jewelry and sold it to its customers. It is, ofcourse, the impact on commerce of labor disputes at an Employer'soperations, which our standards are designed to measure.Just recently the Board asserted jurisdiction over an employer'soperations on the basis of its purchases of spent grain, a waste prod-uct from a brewery's brewing operations, because the brewery hadpurchasedwhole grain from another State.12 Jurisdiction wasasserted even though the original article of commerce was hardlyidentifiable in the waste product purchased by the Employer, andnotwithstanding that a labor dispute at his operation which wouldprevent him from picking up the spent grain, would have little if anyeffect upon the brewery's purchases of interstate grain.The refusalto assert jurisdiction over the interstate operations involved in thiscase cannot be reconciled with assertion of jurisdiction over the largelyintrastate operations involved in theSchuwirthcase, unless it is onsome theory of bulk rates.I believe that the refusal to assert jurisdiction herein is contraryto the intent and spirit of our direct outflow standard for nonretailenterprises, and to the dictates of Section 14(c) (1). I would assertjurisdiction."Frank H. Smith et al.d/b/a Frank Smith & Sons,111 NLRB 241;Greenberg Mer-cantile Corp.,112 NLRB 710.12GeorgeSehitwirth,146 NLRB 459.Dressmakers Joint Council,InternationalLadies'GarmentWorkers Union,AFL-CIOandSusan Evans, Inc.Cases Nos.2-CB-3438 and 2-CB-3688. April 1, 1964DECISION AND ORDEROn November 14, 1963, Trial Examiner William Seagle issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.Thereafter,146 NLRB No. 70.744-670-6 5-vol. 146-37